Citation Nr: 1219675	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to October 2, 2009. 


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) that denied the Veteran's claim for entitlement to a total rating based on individual unemployability.  This appeal was previously before the Board and the Board remanded the claim in May 2009 for additional development.  By rating decision dated in June 2010, the Appeals Management Center (AMC), in pertinent part, granted entitlement to a TDIU effective October 2, 2009.  This appeal was again before the Board and the Board remanded the claim in September 2010 to ensure that the Veteran was afforded full due process of law.  The appeal was returned to the Board and in April 2011, and the Board denied the Veteran's claim of entitlement to a TDIU prior to October 2, 2009.  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 memorandum decision, the Court vacated the Board's April 2011 decision on this claim, and remanded the appeal to the Board for further proceedings consistent with the memorandum decision. 

The Board notes that subsequent to the issuance of the most recent supplemental statement of the case, an additional letter from a private physician has been associated with the claims file.  A waiver of the RO's initial consideration of this evidence was not provided.  However, the private physician's letter pertains to nonservice-connected conditions and was submitted in support of the Veteran's motion to advance his case on the Court's docket.  Therefore, a solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c) (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has completed 4 years of college and has work experience as a minority affairs director, being self-employed working at a flea market, and he has held various sales positions. 

2.  Prior to October 2, 2009, the most probative evidence indicates the Veteran's service-connected PTSD was not so severe as to preclude him from securing or following all forms of substantially gainful employment consistent with his education and occupational experience. 


CONCLUSION OF LAW

Prior to October 2, 2009, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In a March 2007 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  A similar letter was issued in August 2009. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service personnel records, the reports of VA examinations, private treatment reports, letters from private treatment providers, and statements and financial information provided by the Veteran. 

The Board notes that in a March 2008 letter, the Veteran's private physician indicated that the Veteran was receiving Social Security Administration (SSA) disability benefits.  However, an inquiry to the SSA indicates that he began receiving benefits in 1994 based on attaining the age of 62.  Thus, there is no indication that the SSA records would be relevant to the Veteran's TDIU claim, and VA has no further duty to assist him with regard to obtaining those records. 

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability.  38 C.F.R. § 4.15 (2011). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded if the above-stated percentage requirements are met and the evaluator determines that a veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 CFR § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose, supra. 

Prior to October 2, 2009, the Veteran's service-connected posttraumatic stress disorder (PTSD) was evaluated as 50 percent disabling.  A September 2010 Board decision affirmed that rating.  Thus, the Veteran did not meet the percentage requirements of 38 C.F.R. § 4.16(a) prior to October 2, 2009. 

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for consideration of entitlement to TDIU on an extra-schedular basis.  However, upon review, the Board finds that such referral is not warranted. 

Turning to the evidence, a September 2005 letter from the Goldsboro Psychiatric Clinic indicates that a private physician had examined the Veteran that month.  The physician rendered Axis I diagnoses for the Veteran of PTSD and chronic major depression and assigned a Global Assessment of Functioning score of 30.  Axis 3 diagnoses were hypertension and kidney disease.  The Veteran had reported that he had been widowed for 18 years and was married for 24 years.  He had not worked regularly since 1977.  He worked for a television station from 1973 to 1977 as a director for minority affairs.  He had also sold used cars, insurance, and various other things. 

The report indicated the Veteran socialized frequently, but only with family.  His recent memory was moderately impaired, so much so that he could not remember what he read and he would get lost when traveling.  His working memory was reported to be 100 percent impaired.  The physician concluded that because of his service-connected PTSD, the Veteran was moderately compromised in his ability to sustain social relationships and also was unable to sustain work relationships.  Therefore, the physician considered him permanently and totally disabled and unemployable. 

Private treatment records from this facility dated from September 2005 to May 2009 indicate that the Veteran had experienced symptoms such as panic attacks, sleep impairment, and memory deficits.  In a checklist, the Veteran endorsed having at varying times and at varying degrees anger, fear, sadness, agitation, worry, and depressed mood, feeling helpless and hopeless, mood swings, suicidal thoughts, racing and jumping thoughts, crying spells, and hallucinations.  He reported that he worked for a television station from 1973 to 1977 as a director for minority affairs.  He also sold used cars, insurance and "things."  He indicated that he had no permanent job.  He has been assigned GAF scores ranging from 30 to 50.  The GAF scores were as follows: 30 in September 2005, 35 in November 2005, 40 in January 2006, 45 in March 2006, 45 in June 2006, 50 in August 2006, 35 in February 2008, 40 in May 2008, 45 in August 2008, 45 in November 2008, 45 in February 2009, and 50 in May 2009.  The Board notes that these records reflect a break in treatment from August 2006 until he resumed treatment on February 26, 2008, immediately following the RO's denial of TDIU in a February 21, 2008 rating decision.  The Veteran's notice of disagreement was dated on February 27, 2008.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2004). 

The Veteran was provided a VA PTSD examination in May 2006, during which the claims file was reviewed.  The Veteran reported that he was married once and had been widowed for 19 years.  He has 6 children and said that he had a good relationship with them.  He lived with 3 of his sons at that time. With regards to social relationships, he said that he never really wanted friends and "stays to family."  He said that he had no hobbies.  His daily routine consisted of getting up at 10:30 or 11:00 a.m. and sitting in bed for 30 minutes, getting up and sitting in the living room, watching television and sitting around, and sitting with his grandson when he arrived home at about 2:30 or 2:45. 

Upon psychiatric examination, the examiner noted that the Veteran was clean and casually dressed, although unkempt.  His psychomotor activity and speech were unremarkable.  His attitude toward the examiner was cooperative.  His affect was full and his mood was dysphoric.  The Veteran's attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable.  He was able to maintain minimum personal hygiene and there were no problems with the activities of daily living.  With regards to memory, the Veteran took his medication independently but had help from his daughters and sons. 

The Axis I diagnosis was PTSD and the Veteran was assigned a GAF score of 52.  With regards to employment history, the examiner reported that after the military, the Veteran went to school.  He then had a job as the minority affairs director at a television station, where he worked from 1973 to 1977 when he "had to quit."  He tried to sell cars and insurance, but had some trouble with work.  He worked on his own so he could be alone, but was never very productive.  He also worked at a flea market and did things to support his small children, but has not had a regular job since then. 

In his June 2006 application for TDIU, the Veteran reported that his PTSD had affected his full time employment beginning in April 1977, which was the date he last worked full time and the date that he contends he became too disabled to work.  He reported that the most he ever earned in one year was $11,000 in 1976, while working as a minority affairs coordinator.  With regards to his employment for the last five years he worked, he reported being self-employed at a flea market for 8 hours per week from May 2001 to November 2003.  He said that the time lost from illness varied and his highest gross earnings per month were approximately $800.00.  He reported having earned no income over the prior 12 months and he reported having no monthly earned income at that time.  He indicated that he did leave his last job/self-employment because of his PTSD.  He reported that he did not receive or expect to receive disability retirement benefits or workers compensation benefits.  With regards to education level, the Veteran reported that he had 4 years of college.  He denied having any other education and training before or since he became too disabled to work.  The Veteran stated that he stopped doing the flea market business because his "nerves and tolerance became too much." 

In April 2007, the Veteran provided a completed request for employment information in connection with a claim for disability benefits.  The Veteran reported that his business had been closed since 2002.  He reported that he worked from 1977 to 2002 selling used shoes and jeans for 5 or 6 hours per day, two days per week.  He reported having lost 75 percent of his time in the 12 months preceding his last date of employment due to disability.  The Veteran indicated that he did that kind of work because he could not work long hours because of his bad nerves.  The Veteran reported that the reason that he stopped working in 2002 was because of his bad nerves.  The Veteran was not receiving or entitled to receive, as a result of this, employment, sick, retirement, or other benefits. 

In support of his claim, the Veteran also submitted Schedule C of Form 1040, Profit or Loss from Business, for 2002, showing a net profit of $1,084. 

In March 2008, the Veteran's private physician provided another letter as an update and summary on the Veteran and his treatment of chronic PTSD at the Goldsboro Psychiatric Clinic.  The physician stated that he has been treating the Veteran since September 2005 and last treated him on February 26, 2008.  The Axis I diagnoses were of chronic PTSD and chronic major depression and a GAF score of 30 was provided.  The letter indicated that at that time, the Veteran was receiving SSA disability benefits and a 50 percent disability from VA for PTSD.  The letter stated that at that time the Veteran rarely socialized with family and friends.  His recent memory was severely impaired, so much that he could not remember what he read and he would get lost when traveling.  His working memory was 100 percent impaired.  The physician opined that the Veteran was mentally competent to manage his financial affairs and to make life-changing decisions.  He did not require a payer to manage his monies.  Further, the physician said that because of his service-connected PTSD, the Veteran was unable to sustain social relationships and he was also unable to sustain work relationships.  Therefore, the physician considered the Veteran permanently and totally disabled and unemployable. 

The Board acknowledges that letters from the physician at the Goldsboro Psychiatric Clinic found the Veteran to be permanently and totally disabled and unemployable, and provided GAF scores of 30.  However, the actual treatment records from that private physician, received by VA in July 2009, show fluctuations in the Veteran's GAF scores, including scores of 50 in August 2006 and May 2009.  Further, while the private physician reported in the March 2008 letter that the Veteran's GAF score was 30, the treatment records from that physician do not show such a GAF score during that time frame.  Indeed, the physician noted in his March 2008 letter that he last treated the Veteran on February 26, 2008, yet the GAF score assigned on that treatment record was actually 35, not 30 as portrayed in the March 2008 letter.   

Further, the Board notes that while the GAF scores assigned by the physician at the Goldsboro Psychiatric Clinic fluctuated, the actual treatment records do not show such a wide variation in the Veteran's reported symptoms to correspond with the GAF scores rendered.  For example, a comparison of the symptoms endorsed by the Veteran in September 2005, when he was assigned his lowest GAF score of 30, and the symptoms he endorsed in May 2009, one occasion when he was assigned a GAF score of 50, the highest GAF score rendered by this private physician, show that the Veteran's reported symptoms may have collectively been worse during the latter evaluation during which a higher GAF score was assigned.  Based on review of the treatment records from these sessions, it appears that most of the Veteran's reported symptoms in May 2009 were either similar to or worse than what they had been in September 2005, although his GAF score was determined to be 20 points higher.  Although the Veteran reported having panic attacks twice per week in September 2005 and only once a week in May 2009, such attacks reportedly lasted for 2 to 3 minutes in September 2005 but were 10 to 15 minutes in length in May 2009.  While the Veteran slept for 3 to 4 hours in September 2005, and was able to sleep 6 hours on average in May 2009, the latter was noted to be with medication.  The Board notes that in September 2005 the Veteran reported that he socialized frequently with family, but in May 2009 he indicated that he rarely socialized with family.  He also endorsed more problems with memory in May 2009 compared with September 2005.  

The responses on the symptoms checklists showed that the reported severity of most of the Veteran's symptoms was either the same or worse in May 2009 compared with September 2005.  In fact, the only symptom that was reported to be worse during the earlier evaluation was crying spells, which was noted to occur 75 percent of the time in September 2005 and 25 percent of the time in May 2009.  Symptoms that had reportedly increased in frequency or worsened in May 2009 compared with September 2005 included fear out of the blue, depression, energy level, agitation, suicidal symptoms, worry, racing thoughts, and jumping thoughts.  Additionally, in September 2005, the Veteran could always verbally describe trauma, but he could never do so in May 2009.  Moreover, the frequency of the Veteran's hallucinations was greater in May 2009 than in September 2005.  During the latter session, the Veteran reported a higher frequency of hearing cars drive up, observing shadows moving, and seeing animals.  The frequency of other hallucinations was unchanged.  Despite apparently endorsing more severe symptoms in May 2009 than in September 2005, the Veteran was assigned a significantly higher GAF score in May 2009 than in September 2005.  The Board finds that such an inconsistency raises serious doubts about the credibility and reliability of the conclusions being reached by the private physician at the Goldsboro Psychiatric Clinic.

In addition, based on the treatment records from this physician, it appears that his assessments of the Veteran are based only on the Veteran's self-report of symptoms.  In this regard, the private physician's treatment reports reveal that the Veteran's symptoms were primarily recorded by having a certified nurse assistant check off things on a list.  The report also contained a treatment plan which was signed by the physician, and the information contained in that portion involved listing the medications and providing the diagnoses.  The private treatment reports do not contain documentation of an actual psychiatric examination that includes a report of any observable symptoms by either the certified nurse assistant or the physician.  Rather, the reports show that the history provided and symptoms endorsed by the Veteran were recorded, and the physician provided a diagnosis and treatment plan.  The September 2005 and March 2008 letters from the Veteran's private physician at the Goldsboro Psychiatric Clinic contain a summary of the history provided by the Veteran, the Veteran's self reported symptoms, the physician's diagnoses and treatment plan, and the physician's conclusions regarding the Veteran's relationships and employability.  However, absent from these letters or the underlying treatment records are the documentation of any observations by the clinicians of the Veteran's presentation, mood, affect, memory, communication ability, etc.  

On the other hand, the May 2006 VA examining psychologist reviewed and recorded the history and symptoms reported by the Veteran and documented in the claims file, as well as performing a psychiatric examination of the Veteran.  This psychiatric examination included the examiner's observation of the Veteran's general appearance, psychomotor activity, speech, attitude toward the examiner, affect, mood, attention/concentration, orientation, and thought process.  After considering the Veteran's history, reported symptoms, the September 2005 report from the Goldsboro Psychiatric Clinic, and the findings during a psychiatric examination, the VA examiner rendered a diagnosis of PTSD and assigned a GAF score of 52.  Thus, where the letters and records from the Goldsboro Psychiatric Clinic reference only the Veteran's self report of symptoms, the 2006 VA examiner considered the Veteran's report of symptoms as well as factors based on observation of the Veteran's behavior, demeanor, and presentation at the examination.  

Moreover, the Board notes that the March 2008 letter from the private physician contains an internal inconsistency, in that the physician noted the Veteran's working memory was 100 percent impaired and that his recent memory is severely impaired.  However, the physician subsequently noted that the Veteran is mentally competent to manage his financial affairs and make life-changing decisions.  Such seems contrary for someone with a 100 percent impaired working memory.  Additionally, the March 2008 letter noted that the Veteran was in receipt of SSA disability benefits, but inquiry to the SSA revealed that the Veteran began receiving benefits in 1994 based on attaining the age of 62.  Further, the March 2008 letter noted that the Veteran was unable to sustain social relationships, but treatment records from his February 2008 evaluation show that he reported that, although rarely (versus reporting "never"), he did socialize with family.  

Thus, the Board finds that the lack of any reported observations of the Veteran's mental health status during the private clinic visits, a lower GAF score being reported on the March 2008 letter from the private physician than reflected in the treatment report immediately preceding the letter, GAF scores that are inconsistent between examinations when viewed in light of the reported symptoms, and internal inconsistencies in the March 2008 letter, indicate that the reports and letters from the Veteran's private physician at the Goldsboro Psychiatric Clinic are unreliable and lack credibility.  Accordingly, the records and opinions from the Goldsboro clinic are afforded no probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence) 

Conversely, the findings on VA examination, which included a psychiatric examination conducted by a clinical psychologist including observed symptoms and presentation, in addition to recording and considering the Veteran's history and self-reported symptoms, are entitled to great probative weight.  

The GAF score assigned to the Veteran in May 2006 after a complete VA examination was 52, which is a score indicative of moderate symptomatology.  The examination at that time noted that although the Veteran was unkempt, he was clean and casually dressed and was able to maintain minimum personal hygiene.  His psychomotor activity, speech, and thought process and content were unremarkable.  His attitude was cooperative.  The Veteran's attention was intact and he was oriented to person, time, and place.  The Board notes that while the examiner did not specify whether the Veteran was or was not employable, the GAF score assigned is not indicative of a person who is unable to work.  In this regard, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See DSM-IV.

The issue in this case is whether the Veteran was capable of performing the acts required by employment, prior to October 2, 2009.  The Veteran had been unemployed since 2002 or 2003.  Unemployment, however, does not necessarily equate with unemployability on account of service-connected disability.  The Board finds that the Veteran's service-connected PTSD symptomatology was not shown to be so severe as to preclude all forms of gainful employment during that period.  The Board emphasizes that the GAF score assigned following a psychiatric examination indicated moderate functional impairment and is higher than the score assigned based on an inability to obtain or retain employment.  In addition, prior to October 2009, the Veteran also suffered from hypertension and kidney disease, requiring dialysis beginning in December 2008.  Moreover, the evidence reveals that the Veteran has attained a college education and has experience in more than one occupation, including as a minority affairs director, a self-employed position working at a flea market, and various sales positions.  Finally, the Board reiterates that the Veteran does not meet the percentage requirements for a TDIU prior to October 2, 2009.  Considering the Veteran's education level, occupational experience, and the findings during the May 2006 VA examination, which included a review of the Veteran's history and a psychiatric examination, the Board finds that the evidence does not establish the Veteran was unable to perform the acts required by employment prior to October 2, 2009.  

In sum, the Board finds that the probative medical evidence of record does not reflect findings indicating the Veteran is unemployable due solely to his PTSD without regard to his age or nonservice connected disabilities.  Thus, referral for extraschedular consideration for entitlement to TDIU is not warranted.  Accordingly, the preponderance of the evidence is against the claim for a total rating based on individual unemployability due to service-connected disability. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to a TDIU prior to October 2, 2009, is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


